UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 15, 2011 Commission File Number: 0-07914 (Exact name of registrant as specified in its charter) Delaware 84-0592823 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 633 17th Street, Suite 1645 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 296-3076 (Registrant telephone including area code) Check the appropriate item below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.02 –Election of Directors; Compensatory Arrangements. On January 15, 2011, the Board of Directors of Earthstone Energy, Inc. (the"Company"), formerly Basic Earth Science Systems, Inc. appointedAndrew P. Calerich to serve on the Audit Committee as thethird independentmember of the Audit Committee. As previously reported,the Company's Board of Directors authorized the Company to increase its Board of Directors to four members, andappointed Mr. Calerich to fill that vacancy. For additional informationregarding Mr. Calerich and his appointment and compensation as a director, refer to the Form 8-kas filed with the Securities and Exchange CommissiononJanuary 7, 2011. A copy of the press release pertaining to the appointment of Mr. Calerich as a newmember of the Company's Audit Committeeis attached hereto as Exhibit 99.1. Item 9.01 –Exhibits. (d)Exhibits Exhibit No. Description Press Release dated January 19, 2011 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. EARTHSTONE ENERGY, INC. DateJanuary19, 2011 By: /s/ Ray Singleton Ray Singleton, President
